Citation Nr: 1206031	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  07-24 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a disability manifested by neck pain, including as secondary to service-connected disabilities. 

2.  Entitlement to service connection for a disability manifested by left thumb pain, including as secondary to service-connected disabilities. 

3.  Entitlement to a rating in excess of 40 percent for right lower extremity radiculopathy with incomplete foot drop. 

4.  Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy with incomplete foot drop. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1971 to July 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Los Angeles, California VA Regional Office.  The claims file is now in the jurisdiction of the Chicago, Illinois VA Regional Office.  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file. 

The issues of service connection for bilateral hearing loss and tinnitus, and entitlement to an increased rating for back disability, have been raised by the record, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's March 2011 statement (regarding hearing loss and tinnitus) and September 2011 statement (regarding the back disability).  Therefore, the Board does not have jurisdiction over them; they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 (2011).

Regarding both lower extremity disabilities, the Veteran testified at the September 2011 Travel Board hearing that he has had extensive additional treatment at VA facilities since the most recent [March 2009] VA examination.  He testified that he has been receiving treatment in the neurosurgery clinic at Iowa City VA Medical Center, including exercises, chiropractic treatments, and EMG and MRI testing.  He testified that recent EMG testing showed his left lower extremity disability to be "a lot worse than what it was even back in 2009", and that the lower extremity disabilities cause him to stumble or trip approximately "1,500 times" per week while just walking due to the foot dragging; he testified that he primarily falls forward onto his hands, though he sometimes attempts to "grab something" to catch himself.  

Regarding the disabilities manifested by neck pain and left thumb pain, the Veteran testified that the extensive additional VA treatment records will also include evidence of treatment for these disabilities, each claimed as secondary to the bilateral lower extremity disabilities.  He testified that he has had X-rays and that an orthopedic surgeon has assessed problems at the C4 and C5 levels based on a neck MRI.

A review of the claims file found that the most recent VA treatment records in evidence are from February 2007 from the Iowa City VA Medical Center, indicating that there may be up to 5 years of outstanding treatment records not yet associated with the claims file.  Such records of treatment would be pertinent and perhaps critical evidence regarding all four claims on appeal (and in particular for assessing the current severity of the lower extremity disabilities); VA treatment records are constructively in evidence.  

Furthermore, given the passage of approximately 3 years since the most recent examination, and in light of the allegations of worsening, a contemporaneous VA examination is necessary to assess the current severity of the Veteran's right and left lower extremity radiculopathy with incomplete foot drop.

Finally, regarding the disability manifested by neck pain, a March 2009 VA examiner, following a complete orthopedic examination, opined that the diagnosed degenerative disc disease of the cervical spine is not caused by, or a result of, falls sustained due to service-connected incomplete foot drop of both feet.  The examiner explained that the Veteran did not have left foot drop, and that right foot drop was [only] mild, and that "the Veteran has aged and the strongest risk factor for the development of degenerative disc disease is the aging process".  The Veteran has testified that his bilateral leg disabilities cause him to trip and fall frequently, and that he sustained a neck injury as the result of one such fall.  In offering an opinion regarding the etiology of the diagnosed neck disability, the March 2009 VA examiner did not actually address the Veteran's specific allegation of an injury due to a fall.  Therefore, another VA examination that encompasses consideration of such alleged etiology is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain for the record copies of the complete updated (any not already associated with the claims file) records of all treatment the Veteran has received at the Iowa City VA Medical Center for the disabilities at issue since February 2007.

2.  The RO should then arrange for an orthopedic examination of the Veteran by an appropriate physician (preferably a neurosurgeon or an orthopedic spine surgeon).  The claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:

(a) Describe in detail the current severity of the Veteran's right and left lower extremity radiculopathy?  The examiner must be provided a copy of the criteria for rating these disabilities, and the findings reported must correspond to such criteria.  The extent of any foot drop (i.e., whether complete or incomplete, and associated impairment of function) must be described in detail.  The examiner should note and comment on (i.e., whether consistent with clinical findings) each of the Veteran's specific complaints of associated functional impairment.

(b) Please identify (by medical diagnosis) the Veteran's current disability(ies) of the neck.  As to each neck disability entity diagnosed, please indicate what is the most likely etiology for such disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that it was either (i) caused or (ii) aggravated by (increased in severity due to) the Veteran's service-connected bilateral lower extremity radiculopathy with incomplete foot drop (i.e., due to falls caused by such disabilities)?  The opinion must specifically include comment as to whether the disability picture presented by/pathology associated with  each neck disability entity diagnosed is consistent with the Veteran's accounts that such disability resulted from a fall (due to his bilateral lower extremity disabilities).  

The examiner must explain the rationale for all opinions.  

3.  The RO should then readjudicate the matters on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

